                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF WISCONSIN

RANDY ALEXANDER,

                        Plaintiff,

        v.                                                       Case No. 18-C-867

ALAN POTTS, et al.,

                        Defendants.


                                               ORDER


        Plaintiff Randy Alexander, who is currently serving a state prison sentence at Green Bay

Correctional Institution, filed this pro se action under 42 U.S.C. § 1983, alleging that his civil rights

were violated. On January 17, 2019, Alexander filed a motion to compel, requesting that the court

order the defendants to respond to his discovery requests. The court will deny the motion as

premature. Alexander filed his motion one day after the discovery deadline, but the defendants’

responses are not considered untimely at this point. When a party serves discovery responses by

mail, three additional days are added to the deadline. See Fed. R. Civ. P. 6(d). If Alexander does

not receive the defendants’ responses to his discovery requests after this deadline has passed, he

should attempt to consult with the assistant attorney general assigned to this case. See Fed. R. Civ.

P. 37(a)(1) and Civil L.R. 37.

        IT IS THEREFORE ORDERED that Alexander’s motion to compel (ECF No. 37) is

DENIED as premature.

        Dated this 18th day of January, 2019.

                                                s/ William C. Griesbach
                                                William C. Griesbach, Chief Judge
                                                United States District Court
